UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
HAI LONG LI, individually and on behalf of all
others similarly situated,

                                       Plaintiff,

                    – against –                                  OPINION AND ORDER
PATINA RESTAURANT GROUP, LLC, d/b/a                                 17 Civ. 07058 (ER)
THE SEA GRILL, DELAWARE NORTH
COMPANIES, INC., and RAROC, LLC,


                                    Defendants.


Ramos, D.J.:
       Hai Long Li brought the above-captioned action against Patina Restaurant Group, LLC,

d/b/a The Sea Grill, Delaware North Companies, Inc., and Raroc, LLC, (collectively,

“Defendants”), for overtime compensation, spread-of-hours premiums, and failure to provide

wage notices and statements under the New York Labor Law (“NYLL”) and Fair Labor

Standards Act (“FLSA”). Doc. 1. On December 6, 2018, the parties submitted an application

for the Court to approve the Settlement and Release Agreement between Plaintiff and the

Defendants (“Agreement”), and to dismiss this action with prejudice. Doc. 23.

       In this Circuit, parties cannot privately settle FLSA claims with prejudice absent the

approval of the district court or the Department of Labor. See Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199, 200 (2d Cir. 2015). The parties therefore must satisfy the Court that

their agreement is “fair and reasonable.” Beckert v. Ronirubinov, No. 15 Civ. 1951 (PAE), 2015

WL 8773460, at *1 (S.D.N.Y. Dec. 14, 2015). “In determining whether the proposed settlement

is fair and reasonable, a court should consider the totality of circumstances, including but not

limited to the following factors: (1) the plaintiff’s range of possible recovery; (2) the extent to
which the settlement will enable the parties to avoid anticipated burdens and expenses in

establishing their respective claims and defenses; (3) the seriousness of the litigation risks faced

by the parties; (4) whether the settlement agreement is the product of arm’s-length bargaining

between experienced counsel; and (5) the possibility of fraud or collusion.” Felix v. Breakroom

Burgers & Tacos, No. 15 Civ. 3531 (PAE), 2016 WL 3791149, at *2 (S.D.N.Y. Mar. 8, 2016)

(quoting Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012)).

       Furthermore, “In FLSA cases, courts in this District routinely reject release provisions

that waive practically any possible claim against the defendants, including unknown claims and

claims that have no relationship whatsoever to wage-and-hour issues.” Rivera v. SA Midtown

LLC, No. 16 Civ. 2097 (PAE), 2017 WL 1378264, at *1 (S.D.N.Y. Apr. 11, 2017) (internal

quotation marks omitted). In Rivera, the District Court refused to approve a settlement that

released all claims brought under the Employee Retirement Income Safety Act of 1974

(“ERISA”), the Civil Rights Acts of 1964, and other claims unrelated to the wage-and-hour

claims at issue there. Id. The

       Here, the release provision is similarly overbroad. In it, Plaintiff releases a wide range of

claims, including all claims arising under:

               Title VII of the Civil Rights Act of 1964, the Age Discrimination
               in Employment Act, the Equal Pay Act, the Americans with
               Disabilities Act of 1990, the Rehabilitation Act of 1973, the
               Family and Medical Leave Act, 42 U.S.C. § 1981, the Employee
               Retirement Income Security Act, the New York State Human
               Rights Law, the New York City Human Rights Law, and any other
               Federal, State, or municipal statute, order, regulation, or
               ordinance . . . .

Doc. 23-1. The release also applies to “all claims arising under common law . . . on account of,

or any inquiry related to or in any way growing out of his employment or separation of

employment by Defendant.” Doc. 23-1. As was the case in Rivera, where the court did not


                                                  2
